              Case 3:19-cr-00699-JD
     Case 3-19-cr-00699-JD-1        Document
                               Document      22 in
                                        21 Filed Filed
                                                   CAND08/04/20  Page 1 of 3Page 1 of 3
                                                          on 07/30/2020



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 19-CR-00699 JD
                                                      )
14           Plaintiff,                               )   STIPULATION AND REQUEST TO CONTINUE
                                                      )   STATUS CONFERENCE AND EXCLUDE TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM
                                                      )   AUGUST 5, 2020 TO SEPTEMBER 8, 2020 AND
16   MATTHEW EVERETT and ANTAWN                       )   ORDER
     WILLIAMS,                                        )
17                                                    )
             Defendants.                              )
18

19

20           The United States charged Defendants Matthew Everett and Antawn Williams via indictment
21 with a violation of 18 U.S.C. § 1030(b)—Conspiracy to Commit Computer Fraud and Abuse. The

22 matter is currently set before the Court for a status conference on August 5, 2020 at 10:30 a.m.

23           Counsel for the United States and counsel for Mr. Everett and Mr. Williams now jointly stipulate
24 and request to continue the August 5, 2020 status conference in the instant matter until September 8,

25 2020, or to a subsequent date deemed appropriate by the Court. The requested continuance is necessary

26 to afford defense counsel time to review the discovery in the case.

27           The parties further stipulate and request that, under the Speedy Trial Act, the Court exclude the
28
     STIPULATION AND REQUEST TO CONTINUE STATUS CONFERENCE AND TO EXCLUDE
     TIME AND [PROPOSED] ORDER
     Case No. 19-cr-00699 JD                                       v. 7/10/2018
              Case 3:19-cr-00699-JD
     Case 3-19-cr-00699-JD-1        Document
                               Document      22 in
                                        21 Filed Filed
                                                   CAND08/04/20  Page 2 of 3Page 2 of 3
                                                          on 07/30/2020



 1 time from August 5, 2020 to the new date of the next status conference to allow for effective preparation

 2 of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of

 3 justice served by excluding time from August 5, 2020 to the date of the next status conference from

 4 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 5 speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv). Counsel for the United States likewise consents to

 6 the continuance and joins in the request.

 7          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 8 counsel for the defendants to file this stipulation and proposed order.

 9

10     IT IS SO STIPULATED.                                 DAVID L. ANDERSON
                                                            United States Attorney
11

12     Dated: 7/30/2020                                     __/s/___________________________________
                                                            CHRISTOFFER LEE
13                                                          Assistant United States Attorney
14
                                                            __/s/___________________________________
15                                                          STEVEN KALAR
16                                                          Counsel for Defendant Matthew Everett

17
                                                            __/s/___________________________________
18                                                          JAMES PHILLIP VAUGHNS
                                                            Counsel for Defendant Antawn Williams
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND REQUEST TO CONTINUE STATUS CONFERENCE AND TO EXCLUDE
     TIME AND [PROPOSED] ORDER
     Case No. 19-cr-00699 JD                                       v. 7/10/2018
              Case 3:19-cr-00699-JD
     Case 3-19-cr-00699-JD-1        Document
                               Document      22 in
                                        21 Filed Filed
                                                   CAND08/04/20  Page 3 of 3Page 3 of 3
                                                          on 07/30/2020



 1                                                  ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
 3 Court finds that failing to exclude the time from August 5, 2020 until September 8, 2020 would

 4 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 6 Court further finds that the ends of justice served by excluding the time from August 5, 2020 until

 7 September 8, 2020 from computation under the Speedy Trial Act outweigh the best interests of the

 8 public and the defendant in a speedy trial.

 9          With the consent of the parties, IT IS HEREBY ORDERED that the time from August 5, 2020
10 until September 8, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

11 3161(h)(7)(A), (B)(iv). The date for the status conference is reset to September 9, 2020, at 10:30 a.m.

12

13          IT IS SO ORDERED.
14

15 DATED: August 4, 2020                                  _______________________
                                                                     ____________
                                                          HON. JAMES DONATO
16                                                        UNITED STATES
                                                                      TES DISTRIC
                                                                          DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND REQUEST TO CONTINUE STATUS CONFERENCE AND TO EXCLUDE
     TIME AND [PROPOSED] ORDER
     Case No. 19-cr-00699 JD                                       v. 7/10/2018
